Case 1:17-cv-01325-MPT Document 56 Filed 12/07/20 Page 1 of 11 PageID #: 825




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


TITLEMAX OF DELAWARE, INC.,                   :
TITLEMAX OF OHIO, INC.,                       :
TITLEMAX OF VIRGINIA, INC., and               :
TMX FINANCE OF VIRGINIA, INC.,                :
                                              :
                               Plaintiffs,    :
                                              :
                   v.                         :               C. A. No. 17-1325-MPT
                                              :
ROBIN L. WEISSMANN,                           :
                                              :
                               Defendant.     :

                                   MEMORANDUM OPINION

         This action concerns the legality of an Investigative Subpoena for the Production

of Documents and Information (the “Subpoena”) 1 issued by the Commonwealth of

Pennsylvania Department of Banking and Securities pursuant to Pennsylvania state law

that is currently being litigated by these same parties in a Pennsylvania state court.

TitleMax of Delaware, Inc. d/b/a TitleMax (“TM DE”), TitleMax of Ohio, Inc. d/b/a

TitleMax (“TM OH”), TitleMax of Virginia, Inc., d/b/a TitleMax (“TM VA”), and TMX

Finance of Virginia, Inc. (“TMX VA”) (collectively, “TitleMax”) brought this action against

Robin L. Weissmann (the “Secretary”), in her official capacity as Secretary of the

Pennsylvania Department of Banking and Securities (the “Department”).2

         TitleMax’s two-count Amended Complaint alleges the Subpoena attempts to

regulate commercial activity that takes place wholly outside of the Commonwealth of

Pennsylvania in violation of the Commerce Clause and Due Process Clause of the

United States Constitution. 3 Count One requests injunctive relief pursuant to 42 U.S.C.
1
 D.I. 44-1, Ex. 1. The subpoena was issued pursuant to Section 401.F of the Department of Banking and
Securities Code, 71 P.S. § 733-401.F; Section 12 of the CDCA, 7 P.S. § 6212; and Section 506 of the
LIPL, 41 P.S. § 506. Id.
2
    D.I. 5 (Amended Complaint).
3
    D.I. 5 ¶ 1 (citing U.S. Const. I, § 8, cl. 3 & amend. XIV, § 1).
Case 1:17-cv-01325-MPT Document 56 Filed 12/07/20 Page 2 of 11 PageID #: 826




§ 1983 and Ex parte Young,4 based on the Commerce Clause prohibition of the

Department’s application of the Pennsylvania Loan Interest and Protection Law (“LIPL”)

and Consumer Discount Company Act (“CDCA”) to TitleMax because it operates

“wholly outside” of Pennsylvania.5 Count One also alleges the Due Process Clause

similarly prevents application of the LIPL and CDCA because TitleMax does not have

sufficient “minimum contacts” with the state. 6 Count Two requests a judgment under 28

U.S.C. § 2201 that the Secretary has no authority to enforce against TitleMax the LIPL,

CDCA, or any other laws or regulations the Department is empowered to administer and

enforce, because extraterritorial application of these laws would violate the Commerce

Clause and Due Process Clause. 7

       Presently before the court are the parties’ cross-motions for summary judgment.8

For the reasons discussed below, TitleMax’s motion is granted, and the Department’s

motion is denied.

I.     BACKGROUND FACTS9

       Each TitleMax entity is licensed in their respective states and incorporated in

Delaware.10 Each provided loans for personal, family, and household purposes that are


4
   209 U.S. 123 (1908).
5
   D.I. 5 ¶¶ 48-54.
6
   Id.
7
   D.I. 5 ¶¶ 55-56.
8
   D.I. 45 (TitleMax); D.I. 48 (Department). Briefing is found at D.I. 46 (TitleMax opening
brief); D.I. 49 (Department opening brief); D.I. 50 (TitleMax brief in opposition to D.I. 48
and reply in support of D.I. 45); and D.I. 51 (Department reply brief in support of D.I.
48). TitleMax also filed a Motion for Leave to File Supplemental Response in
Opposition to Defendant’s Motion for Summary Judgment, D.I. 53 (Motion for Leave),
which the Department opposes. See D.I. 54. For the reasons discussed below, the
court grants TitleMax’s Motion for Leave. Briefing on the motion is found at D.I. 53
(TitleMax opening brief) and D.I. 54 (Department opposition brief).
9
   The Background Facts are taken from the parties’ Joint Stipulation of Facts. D.I. 44.
10
    D.I. 44 ¶¶ 1-4.
                                             2
Case 1:17-cv-01325-MPT Document 56 Filed 12/07/20 Page 3 of 11 PageID #: 827




secured by the borrower’s motor vehicle.11 The Department served the Subpoena on

August 22, 2017. 12 On September 18, 2017, TitleMax commenced this action in this

court.13 The Department filed a petition in the Commonwealth Court of Pennsylvania

(the “State Commonwealth Court”) to enforce the Subpoena (the “Petition”) on

September 22, 2017. 14 TitleMax removed the Department’s Petition to the United

States District Court for the Middle District of Pennsylvania (the “Middle District of

Pennsylvania”) on November 16, 2017. 15 On December 15, 2017, the Department filed

a motion to remand the Middle District of Pennsylvania action to the State

Commonwealth Court.16 The parties subsequently agreed to several extensions and a

stay of both cases pending their attempts to resolve the matters amicably.17 On June

10, 2019, the parties informed the Middle District of Pennsylvania that they were unable

to reach a resolution. 18 On January 10, 2020, the Middle District of Pennsylvania issued

a Memorandum Opinion and entered an Order granting the Department’s motion to

remand.19 The Department’s Petition is now pending in the State Commonwealth

Court.20

II.    GOVERNING LAW

       A grant of summary judgment pursuant to F ED. R. CIV. P. 56 is appropriate if

materials in the record, such as depositions, documents, electronically stored
11
   Id. Each entity provided the loans directly, expect TM OH which connected borrowers
with a third-party lender who provided the loans. Id. ¶ 3.
12
   Id. ¶ 6.
13
   Id. ¶ 7.
14
   Id. ¶ 8.
15
   Id. ¶ 9.
16
   Id. ¶ 10.
17
   Id. ¶ 11.
18
   Id. ¶ 12.
19
   Id. ¶ 13.
20
   Id. ¶ 14.
                                             3
Case 1:17-cv-01325-MPT Document 56 Filed 12/07/20 Page 4 of 11 PageID #: 828




information, admissions, interrogatory answers, affidavits and other like evidence show

that there is no genuine issue as to any material fact, and the moving party is entitled to

judgment as a matter of law.21 The movant bears the burden of establishing the lack of

a genuinely disputed material fact by demonstrating “that there is an absence of

evidence to support the nonmoving party’s case.”22 “Facts that could alter the outcome

are ‘material,’ and disputes are ‘genuine’ if evidence exists from which a rational person

could conclude that the position of the person with the burden of proof on the disputed

issue is correct.”23 “Where the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party, there is no genuine issue for trial.”24

       This standard does not change merely because there are cross-motions for

summary judgment.25 Cross-motions for summary judgment:

       are no more than a claim by each side that it alone is entitled to summary
       judgment, and the making of such inherently contradictory claims does not
       constitute an agreement that if one is rejected the other is necessarily justified or
       that the losing party waives judicial consideration and determination whether
       genuine issues of material fact exist.26

       “The filing of cross-motions for summary judgment does not require the court to

grant summary judgment for either party.”27




21
   FED. R. CIV. P. 56 (a) and (c).
22
   Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).
23
   Horowitz v. Fed. Kemper Life Assurance Co., 57 F.3d 300, 302 n.1 (3d Cir.1995)
(internal citations omitted).
24
   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal
quotations omitted).
25
   Appelmans v. City of Philadelphia, 826 F.2d 214, 216 (3d Cir. 1987).
26
   Rains v. Cascade Indus., Inc., 402 F.2d 241, 245 (3d Cir. 1968).
27
   Krupa v. New Castle County, 732 F. Supp. 497, 505 (D. Del. 1990).
                                              4
Case 1:17-cv-01325-MPT Document 56 Filed 12/07/20 Page 5 of 11 PageID #: 829




III.   DISCUSSION

       Pursuant to the court’s Scheduling Order, TitleMax and the Department filed

cross-motions for summary judgment on May 1 and May 4, respectively.28 On June 23,

2020, TitleMax filed its Motion for Leave, essentially a motion to file a sur-reply brief to

the Department’s Reply Brief.29

       The parties’ summary judgment motions present competing arguments over

whether the court should abstain from deciding the merits of TitleMax’s constitutional

claims as articulated in the United States Supreme Court’s decision in Younger v.

Harris, 401 U.S. 37 (1971) (“Younger abstention”). TitleMax seeks to file a sur-reply

brief to address the apparent change the Department’s argument regarding the basis of

Younger abstention.30 TitleMax asserts that the Department’s initial Younger abstention

argument is based on the subpoena enf orcement petition pending in the State

Commonwealth Court, but thereafter in the Department’s Reply Brief, D.I. 51, the

asserted basis for Younger abstention now rests on a hypothetical enforcement action

by the Department against TitleMax.31 This court has previously granted leave to file a

sur-reply when the proposed brief “responds to new evidence, facts, or arguments”

raised in an opposing party’s reply.32

       Here, the Department changed the basis upon which it argues abstention under

Younger is appropriate. In its combined Opening and Answering Brief, the Department

argues the elements for Younger abstention are satisfied because “the pending
28
   D.I. 45; D.I. 48.
29
   D.I. 53. Attached to the Motion for Leave is TitleMax’s proposed sur-reply brief. See
D.I. 53-2.
30
   D.I. 53 at 1-2.
31
   Id. at 2.
32
   Belden Techs., Inc. v. LS Corp., 2010 U.S. Dist. LEXIS 70424, at *3 (D. Del. July 14,
2010).
                                              5
Case 1:17-cv-01325-MPT Document 56 Filed 12/07/20 Page 6 of 11 PageID #: 830




Commonwealth Court proceeding implicates Pennsylvania’s important interest in

assessing a potential violation of its fundamental policy against high interest rates on

consumer loans,” and therefore, “given Pennsylvania’s significant interest in the matter

pending in the Commonwealth Court, the second Younger element is satisfied.”33 In its

Reply Brief, however, the Department bases its argument for Younger abstention on a

hypothetical enforcement action mentioned in TitleMax’s Reply Brief that would, if

brought to fruition, focus on an enforcement action against TitleMax, alleging that their

loans to Pennsylvanians violate Pennsylvania state law.34 TitleMax is thus correct that

the Department’s abstention argument in their Reply Brief is no longer based on the

pending State Commonwealth Court proceeding as it argued in its combined Opening

and Answering Brief.

       Because the Department substantially changed its original position by raising a

new and different argument, the court grants TitleMax’s Motion for Leave35 and will

consider its arguments presented in the proposed sur-reply brief attached thereto 36 in

the court’s analysis of the parties’ cross-motions for summary judgement.

       Both TitleMax and the Department seek judgment in their respective favor.

TitleMax argues for summary judgment based on the Department’s threatened

extraterritorial imposition of Pennsylvania laws on TitleMax’s operations, which violates

the Commerce Clause of the United States Constitution. 37 It specifically maintains that:

(1) the Commerce Clause’s extraterritoriality principle prohibits regulation of out-of-state

activity; (2) application of the extraterritoriality principle focuses on where the
33
   D.I. 49 at 15.
34
   D.I. 51.
35
   D.I. 53.
36
   D.I. 53-2.
37
   D.I. 46 at 1.
                                               6
Case 1:17-cv-01325-MPT Document 56 Filed 12/07/20 Page 7 of 11 PageID #: 831




commercial activity takes place; (3) application of the extraterritoriality principle in

factually similar cases has determined out of state regulation unconstitutional; and (4)

Midwest Title and the extraterritoriality principle prohibit the Secretary’s attempted

regulation of out of state activities.38 In its sur-reply brief, TitleMax also contends that

Younger abstention is not applicable because the Departm ent’s petition in the State

Commonwealth Court is not the type of proceeding that would allow this court to abstain

pursuant to the criteria set forth in Sprint, and the Department’s threatened enforcement

action against TitleMax cannot be a basis for Younger abstention.39 TitleMax further

asserts that Younger abstention is inappropriate because the Departm ent voluntarily

submitted to this court’s jurisdiction.

       The Department argues the court should apply the Younger abstention doctrine

and dismiss this action because: there is a pending state court proceeding that is

judicial in nature; the State Commonwealth Court proceeding implicates important state

interests; and TitleMax can raise the same arguments in the state court action. 40 The

Department also contends it is entitled to judgment in its favor because the undisputed

facts purportedly show it has not violated the Commerce Clause because: the

Department does not seek to apply LIPL or CDCA to TitleMax; and the LIPL and CDCA

do not violate the dormant commerce clause because neither discriminate against out-

of-state businesses, each are consistent with Supreme Court precedent, and TitleMax’s

reliance on Midwest Title is misplaced.41 Lastly, the Department maintains the




38
   Id. at 2 (citing Midwest Title Loans, Inc. v. Mills, 593 F.3d 660 (7th Cir. 2010)).
39
   D.I. 53-2 at 4 (citing Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 70 (2013)).
40
   D.I. 49 at 9-10.
41
   Id. at 12-18.
                                               7
Case 1:17-cv-01325-MPT Document 56 Filed 12/07/20 Page 8 of 11 PageID #: 832




undisputed facts show that TitleMax has sufficient minimum contracts with Pennsylvania

to satisfy the Due Process Clause. 42

       Under Sprint, abstention under Younger is an exception, not the rule, and is

appropriate when there are one of three exceptional circumstances present to justify a

federal court’s refusal to decide a case in deference to the States: (1) hearing the case

in federal court would intrude on an ongoing state criminal prosecution; (2) the case

involves a state civil enforcement proceeding “akin to a criminal prosecution in important

respects”; or (3) hearing the case in federal court would interfere with “pending civil

proceedings involving certain orders . . . uniquely in furtherance of the state courts’

ability to perform their judicial functions.”43 The Supreme Court recognized that the

types of proceedings covered under the second Sprint circumstance are often “initiated

by the federal plaintiff . . . for some wrongful act[,]” and “often culminate in the filing of a

formal complaint or charges.”44 The Third Circuit further clarified that to be “akin to a

criminal prosecution in important respects,” a matter must be “quasi-criminal” in nature,

meaning that it would likely have a parallel criminal statute.45

       The Department asserts that the enforcement proceeding TitleMax seeks to

enjoin falls under the second Sprint category, because the Third Circuit has held that

Pennsylvania’s “fundamental policy” in applying its usury laws is quasi-criminal in

nature.46 However, TitleMax is not seeking to enjoin a state proceeding on the

enforcement of Pennsylvania’s usury laws; rather, it seeks a determination regarding



42
   Id. at 20.
43
   Sprint, 571 U.S. at 70.
44
   Id. at 79.
45
   Acra Turf Club, LLC v. Zanzuccki, 748 F.3d 127, 138 (3d Cir. 2014).
46
   D.I. 51 at 6.
                                               8
Case 1:17-cv-01325-MPT Document 56 Filed 12/07/20 Page 9 of 11 PageID #: 833




the authority of the Department to issue the disputed Subpoena. 47 TitleMax correctly

argues that Younger abstention cannot be based on a state proceeding that is merely

threatened and not currently pending.48 The subpoena matter pending in the State

Commonwealth Court is not a criminal proceeding, and does not have any of the

characteristics of a “quasi-criminal” state proceeding. Nor would the pending state

proceeding being heard in federal court interfere with any important judicial function of

the State Commonwealth Court. Given that Younger abstention would not be

appropriate under any of the three exceptional circumstances set forth in Sprint, the

parties’ arguments regarding any purported waiver by the Department when it

voluntarily submitted to this court’s jurisdiction need not be addressed. T herefore, the
                                                          49
Department’s motion for summary judgment is denied.

        TitleMax asserts the Department’s actions violate the extraterritoriality aspect of

the Commerce Clause by attempting to impose Pennsylvania’s laws on its operations. 50

Alternatively, the Department argues that no violation of the Commerce Clause

occurred because there are no broad extraterritorial principles that would trigger such a

violation.51

        There are multiple avenues whereby the Commerce Clause may be violated. The

Department is correct that laws discriminatorily applied to impact in-state and out-of-

state lenders differently violate the principles of the Commerce Clause.52 However, the

Department’s assertion that discriminatory application of the law is “the only relevant

47
   D.I. 50 at 5.
48
   D.I. 53-2 at 4 (quoting Malhan v. Sec’y United States Dep’t of State, 938 F.3d 453,
464
49
     (3d Cir. 2019)).
50
   D.I. 50.
51
   D.I. 51.
52
   Id. at 8.
                                              9
Case 1:17-cv-01325-MPT Document 56 Filed 12/07/20 Page 10 of 11 PageID #: 834




inquiry” in a Commerce Clause analysis is misplaced.53 The extraterritoriality principal

on which TitleMax relies is recognized by the Supreme Court and multiple circuits. The

Supreme Court has found that the Commerce Clause “precludes the application of a

state statute to commerce that takes place wholly outside of the State’s borders,

whether or not the commerce has effects in the state” and a state law which “directly

controls commerce occurring wholly outside the boundaries of a State exceeds the

inherent limits of the enacting State’s authority and is invalid regardless of whether the

statute’s extraterritorial reach was intended by the legislature.”54 In an extraterritoriality

analysis, the “critical inquiry is whether the practical effect of the regulation is to control

conduct beyond the boundaries of the state.”55 Moreover, the Third Circuit recognized

that courts are authorized to invalidate state regulations “when their impact is so great

that their practical effect . . . is to control conduct beyond the boundaries of the state.”56

In a case almost factually identical to the present matter, Midwest Title, the Seventh

Circuit held the extraterritoriality principle should focus on where the transaction the

state seeks to regulate takes place. 57

       Applying the Midwest Title standard, Pennsylvania is attempting to regulate

transactions that occur completely outside its jurisdiction. In Midwest Title, loan

agreements with Indiana residents made and executed in Illinois constituted activity

“wholly inside” Illinois, thereby making it illegal under the Commerce Clause for Indiana

to apply its state laws to those transactions. 58 Here, the loans by TitleMax to


53
   Id.
54
   Healy v. Beer Institute, 491 U.S. 324, 336 (1989).
55
   Id.
56
   A.S. Goldmen & Co. v. N.J. Bureau of Secs., 163 F.3d 780, 786 (3d Cir. 1999).
57
   Midwest Title Loans, Inc. v. Mills, 593 F.3d 660 (7th Cir. 2010).
58
   Id.
                                              10
Case 1:17-cv-01325-MPT Document 56 Filed 12/07/20 Page 11 of 11 PageID #: 835




Pennsylvania residents are completely made and executed outside Pennsylvania and

inside TitleMax locations in Delaware, Ohio, or Virginia.59 To secure a loan from

TitleMax, Pennsylvania residents must travel to one of these states having TitleMax

locations.60 The loans are made and executed exclusively at those locations outside

Pennsylvania, and any contact with Pennsylvania, such as phone calls, are purely

incidental to these transactions. 61 Applying the proper standard, the Department’s

attempt to apply its usury laws to the loans issued by TitleMax violate the Commerce

Clause. In light of this finding, the parties’ other arguments need not be addressed.

Therefore, TitleMax’s motion for summary judgment is granted and the Department’s

motion for summary judgment is denied.

V.      CONCLUSION

        For the reasons discussed herein:

        1.         TitleMax’s Motion for Leave (D.I. 53) is GRANTED;

        2.         TitleMax’s Motion for Summary Judgment (D.I. 45) is GRANTED; and

        3.         The Department’s Motion for Summary Judgment (D.I. 48) is DENIED.

December 7, 2020                                       /s/ Mary Pat Thynge
                                                    Chief U.S. Magistrate Judge




59
   D.I. 46 at 5.
60
   Id.
61
   Id. at 6.
                                               11
